Appeal from a judgment of the Ontario County Court (Frederick G. Reed, J.), rendered August 4, 2006. The judgment convicted defendant, upon his plea of guilty, of burglary in the second degree and petit larceny.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of burglary in the second degree (Penal Law § 140.25 [2]) and petit larceny (§ 155.25). Defendant failed to preserve for our review his challenge to the factual sufficiency of the plea allocution inasmuch as he failed to move to withdraw the plea or to vacate the judgment of conviction (see People v Lopez, 71 NY2d 662, 665 [1988]; People v Emm, 23 AD3d 983, 984 [2005], lv denied 6 NY3d 775 [2006]), and this case does not fall within the narrow exception to the preservation requirement (see Lopez, 71 NY2d at 666). Present—Scudder, P.J., Hurlbutt, Lunn, Green and Gorski, JJ.